Title: From George Washington to Thomas Johnson, 14 July 1791
From: Washington, George
To: Johnson, Thomas



Dear Sir
Philadelphia July 14th 1791.

Without preface, or apology for propounding the following question to you—at this time—permit me to ask you with frankness, and in the fullness of friendship, whether you will accept of an appointment in the Supreme Judiciary of the United States?
Mr Rutledge’s resignation has occasioned a vacancy therein which I should be glad to see filled by you. Your answer to this question by the Post (which is the most certain mode of conveying letters) as soon as you can make it convenient, will very much oblige Dear Sir Your most Obedient & Affectionate Hble Servt

Go: Washington

